Citation Nr: 0815201	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-39 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 16, 
2004 for payment of dependency and indemnity compensation 
benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from December 1963 to December 
1965, including service in the Republic of Vietnam.  The 
veteran died in late 2002.  The appellant in this matter is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Detroit, Michigan, which awarded service connection for the 
cause of the veteran's death, and assigned an effective date 
of the award of September 16, 2004.  The appellant has 
expressed disagreement with the assigned disability rating 
and has perfected a substantive appeal.


FINDINGS OF FACT

1.  The veteran died in late 2002.

2.  The appellant was paid a lump sum death payment benefit 
in December 2002 from the Social Security Administration.

3.  An application for a lump sum death payment with the 
Social Security Administration is not an application for VA 
death compensation benefits.

4.  The appellant's claim for dependency and indemnity 
compensation benefits was received by the RO on September 16, 
2004.





CONCLUSION OF LAW

The criteria for an effective date earlier than September 16, 
2004, for the award of dependency and indemnity compensation 
benefits, have not been met.  38 U.S.C.A. §§ 5105, 5110, 5111 
(West. 2002 & Supp. 2007); 38 C.F.R. §§ 3.114(a), 3.152, 
3.153, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in March 2006, the appellant was notified of 
the evidence not of record that was necessary to substantiate 
her claim.  She was told what information that she needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  She was, in essence, told to submit all 
relevant evidence she had in her possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the earlier effective date claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The dispositive factual matters in 
this case pertain to documents that have been on file for 
many years. There is no indication in the record that there 
exists additional relevant evidence that has not been 
associated with the claims file.  As the current issue is a 
legal matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.

Earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

When a claim for dependency and indemnity compensation is 
received within one year of the initial report of actual 
death, the appropriate effective date shall be the first day 
of the month in which the death occurred.  38 U.S.C.A. § 
5110(d)(1); 38 C.F.R. § 3.400(c) (2007).  Where an award is 
based on liberalizing legislation benefits are not authorized 
prior to the effective date of the liberalizing regulation. 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2007).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2007).

Pursuant to 38 C.F.R. § 3.153, an application on a form 
jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare filed with the Social Security 
Administration on or after January 1, 1957, will be 
considered a claim for death benefits and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt by the Social Security Administration.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

In the present case, the appellant alleges that she is 
entitled to an earlier effective date of October 2002 for 
dependency and indemnity compensation benefits.  She asserts 
that since she filed for Social Security Administration 
benefits in October 2002, her application for such benefits 
should be construed as an application for VA dependency and 
indemnity compensation benefits.

After a careful review of the evidence of record, the Board 
finds that the evidence is against the appellant's claim.

Initially, the Board notes that 38 U.S.C.A. § 5105 (West 
2002) pertains to joint applications for social security and 
dependency and indemnity compensation, and reads, in 
pertinent part, as follows:

(a) The Secretary and the Commissioner of Social Security 
shall jointly prescribe forms for use by survivors of members 
and former members of the uniformed services in filing 
application for benefits under chapter 13 of this title and 
title II of the Social Security Act (42 U.S.C. 401 et seq.). 
Each such form shall request information sufficient to 
constitute an application for benefits under both chapter 13 
of this title [38 USCS §§ 1301 et seq.] and title II of the 
Social Security Act (42 U.S.C. 401 et seq.).

(b) When an application on such form is filed with either the 
Secretary or the Commissioner of Social Security, it shall be 
deemed to be an application for benefits under both chapter 
13 of this title [38 USCS §§ 1301 et seq.] and title II of 
the Social Security Act (42 U.S.C. 401 et seq.).

38 C.F.R. § 3.152 (2007) provides that "[a] specific claim in 
the form prescribed by the Secretary (or jointly with the 
Secretary of Health and Human Services, as prescribed by 38 
C.F.R. § 3.153) must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA. 
(See § 3.400(c) concerning effective dates of awards.)."

38 C.F.R. § 3.153 (2007) provides that "[a]n application on a 
form jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare filed with the Social Security 
Administration on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt in Social Security Administration. The receipt of 
such an application (or copy thereof) by the Department of 
Veterans Affairs will not preclude a request for any 
necessary evidence."

The determination as to whether the appellant had indeed 
filed a claim with Social Security Administration on a form 
"jointly prescribed" so as to also constitute a claim for 
dependency and indemnity compensation benefits is complicated 
by the fact that a complete copy of the appellant's original 
October 202 claim for Social Security Administration death 
benefits is not on file.  However, the record does contain a 
letter form Social Security Administration dated in December 
2002 which advices the appellant of the lump sum death 
payment of $255.00.  The claims file also includes a blank 
copy of a Application For Lump-Sum Death Payment (Form SSA-8-
F4) representing the type of application submitted by the 
appellant for the Social Security Administration lump sum 
death benefit.  The appellant indicated that she did not 
apply for monthly benefits for Social Security Administration 
at the time of the veteran's death as she did not qualify.

In Kay v. Principi, 16 Vet. App. 529 (2002) the United States 
Court of Appeals for Veterans Claims (Court) provided 
guidance as to which applications were considered "jointly 
prescribed" by VA and Social Security Administration.  In 
Kay, the Court noted that VA Manual M21-1 provisions 6.05 and 
26.01(h) provide a broad definition for the types of 
applications that are considered joint applications for VA 
and Social Security Administration benefits.  The Court also 
pointed to 42 U.S.C.A. § 402(o) which provides a list of 
applications are "jointly prescribed" by VA and Social 
Security Administration.  See Kay, supra at 533.

For additional guidance as to which applications are "jointly 
prescribed" by VA and Social Security Administration, the 
Board again follows the Court's direction and turns to 42 
U.S.C.A. § 402(o), which essentially enumerates the benefits 
for which an application properly filed with VA may also 
constitute an application for Social Security Administration 
benefits.  It states as follows:

In the case of any individual who would be entitled to 
benefits under subsection (d) [addressing child's insurance 
benefits], (e) [addressing widow's insurance benefits], (g), 
[addressing mother's and father's insurance benefits] or (h) 
[addressing parent's insurance benefits] of this section upon 
filing proper application therefore, the filing with the 
Administrator of Veterans Affairs by or on behalf of such 
individuals of an application for such benefits, on the form 
described in section 5105 of title 38, shall satisfy the 
requirement of such subsection (d), (e), (g), or (h) that an 
application for such benefits be filed.

42 U.S.C.A. § 402(o).

The legislative history of 42 U.S.C. § 402(o) reveals that 
the application for a lump sum death payment is not one of 
the forms that has been "jointly prescribed" for dual 
applicability with VA and Social Security Administration.  
Specifically the legislative history states that "[t]he new 
subsection (o) [of 42 U.S.C.] makes it clear that in the case 
of monthly survivors benefits payable . . . to a widow, 
child, or parent of a deceased individual who was a member of 
a uniformed service, the requirement that an application for 
such benefits be filed will be satisfied if such widow, 
child, or parent files an application for such benefits with 
the Administration of Veterans' Affairs."  Senate Report No. 
2380, 84th Cong., 2d Session (1956), reprinted at 1956 
U.S.C.C.A.N. 3976, 3994 (emphasis added).  In the appellant's 
case, the evidence is clear that she did not apply for a 
monthly benefit.  Instead, the evidence of record supports 
that she applied of a lump sum death benefit payment.  As the 
benefit applied for with the Social Security Administration 
was not a monthly benefit and only monthly benefits were the 
ones envisioned to have "jointly prescribed" applications, it 
follows that the application for the lump sum payment is not 
a "jointly prescribed" application and therefore cannot be 
considered an application for dependency and indemnity 
compensation benefits with VA.

In this case, the evidence of record is clear, the appellant 
received a one-time lump sum payment from the Social Security 
Administration and she did not apply for a monthly benefit 
from the Social Security Administration.  Considering the 
legislative history of 42 U.S.C. § 402(o), the Board finds 
that the appellant did not file a claim which was "jointly 
prescribed" as the legislative history is clear that the 
"jointly prescribed" applications are for monthly benefits.

Furthermore, the Board notes that 42 U.S.C. § 402(o) provides 
a specific list of those applications which will be 
considered as "jointly prescribed" and that would be 
considered an application for dependency and indemnity 
compensation benefits once they have been filed with the 
Social Security Administration.  As the appellant, through 
her own admissions, did not apply for a monthly benefit from 
the Social Security Administration, the Board finds that the 
appellant did not file an application listed under 42 U.S.C. 
§ 402(o) which is considered a "jointly prescribed" 
application.  Stated differently, the Board finds that the 
evidence of record does not support the appellant's 
allegations that her filing a claim with the Social Security 
Administration for a lump sum death payment should be 
considered an application for dependency and indemnity 
compensation benefits with the VA. Accordingly, the 
appellant's claim for an earlier effective date must be 
denied. 


ORDER

Entitlement to an effective date earlier than September 16, 
2004 for payment of dependency and indemnity compensation 
benefits is denied. 




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


